Citation Nr: 1424131	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-41 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right ankle disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from September 1985 to May 1991 and from March 2004 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin, which denied a claim of service connection for a right ankle disorder.  Veteran filed a notice of disagreement letter in May 2009.  A statement of the case was issued in September 2009, followed by the submission of a VA Form 9 in October 2009.  The Veteran subsequently submitted a second VA Form 9 in July 2010 which was in conflict with the October 2009 VA Form 9.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  A review of the paperless electronic files shows the Veteran, through her representative, filed an appellate brief making legal arguments on the merits of her claim on appeal but no additional evidence was filed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her October 2009 VA Form 9, the Veteran expressly stated she did not want a Board hearing.  Then in her July 2010 VA Form 9, the Veteran expressly requested a Board hearing at her local VA office in connection to all the issues listed on the statement of the case.  

The Board, via an administrative letter, tried to obtain clarification with respect to the Veteran's wishes to a Board hearing.  The Veteran's representative submitted a response letter dated May 20, 2014, stating their efforts to contact the Veteran -  concerning her conflicting requests for hearing - via telephone numbers in the file and VACOLS were unsuccessful and VA correspondence sent to the two (2) last known addresses on record were returned by the United States Postal Service as undeliverable.  In addition, the local accredited representative was similarly unable to locate the Veteran.

To date, the Veteran has never been afforded a hearing with respect to this issue.  There is no indication in the claims folder that she withdrew the hearing request.  The RO must schedule the Veteran for a Board hearing as requested. Accordingly, the case is REMANDED for the following action:

The Veteran must be scheduled for a videoconference hearing before the Board on the issue of entitlement to service connection for her right ankle disorder.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



